Citation Nr: 1411869	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin condition of bilateral legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran requested a hearing before the Board in a June 2012 substantive appeal.  However, in August 2012, the Veteran's representative indicated that the Veteran wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.704(e) (2013).

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's skin condition of bilateral legs is due to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for dermatitis of bilateral legs secondary to PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition of the claim herein decided, the Board finds that a discussion as to whether VA's duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary and that deciding the appeal at this time is not prejudicial to the Veteran.

Generally, service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert, 1 Vet. App. at 49.

The Board has reviewed all of the evidence in the Veteran's paper claims file and electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was denied service connection for a skin condition of bilateral legs in the August 2010 rating decision because the RO determined that there was no evidence of any chronic skin condition during active duty.  The Veteran's service treatment records are negative for any complaints or diagnoses related to the Veteran's currently diagnosed skin condition of bilateral legs, to include dermatitis, eczema, fungal infection, and psoriasis.  Also, while that rating decision considered an April 2010 VA examination, which lists diagnoses of eczema, a fungal infection, and psoriasis, it was determined that the Veteran's skin condition of bilateral legs neither occurred in nor was caused by service.  

However, the Veteran may be granted service connection based on the theory of secondary service connection, as the Veteran's representative argues in the June 2013 Informal Hearing Presentation.  The Veteran's representative contends that the Veteran's skin condition is secondary to his service-connected posttraumatic stress disorder (PTSD).  While the Veteran originally sought direct service connection for a skin condition, the fact that he now seeks service connection secondary to a service-connected disability, does not constitute a new claim.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  An October 2011 rating decision awarded service connection for PTSD.

Along these lines, the Veteran was afforded a VA examination in April 2011 which indicates a current diagnosis of dermatitis of bilateral legs.  The examiner stated that it is at least as likely as not that the Veteran's dermatitis is secondary to his PTSD.  The Board affords the April 2011 examination great probative weight because the examiner provided a rationale for this opinion, reporting that stress-related dermatologic conditions are well documented and that the examination was consistent with this etiology.  The examiner further explained how the Veteran's dermatitis of bilateral legs is proximately due to PTSD, stating that the skin condition manifests as an increase in pruritus with aggravations due to PTSD.  Furthermore, regarding secondary service connection, there is no contrary medical opinion of record.

In sum, resolving all reasonable doubt in the Veteran's favor, the evidence is at least in equipoise regarding the finding that the Veteran's skin condition of bilateral legs is secondary to his service-connected PTSD.  When reasonable doubt is resolved in his favor, the Board concludes that service connection is warranted on a secondary basis.  See U.S.C.A. §§ 1110; 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013); Gilbert, 1 Vet. App. at 49.  Based on the evidence, dermatitis of bilateral legs is the best characterization of the service-connected skin condition.  


ORDER

Service connection for dermatitis of bilateral legs secondary to PTSD is granted.



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

